Citation Nr: 0217993	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-13 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for left knee 
internal derangement, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded this matter in August 2000.  The 
requested development has been accomplished.  In a 
November 2001 Supplemental Statement of the Case, the RO 
increased the evaluation to 30 percent.  


FINDINGS OF FACT

1.  Internal derangement of the left knee was manifested 
by subjective complaints of pain, painful weight bearing, 
and instability, and objective evidence of swelling, pain 
over the medial joint line and mild laxity of the medial 
collateral ligament.  

2.  Internal derangement of the left has been manifested 
by symptomatology including crepitance in the knee, some 
limitation of motion, pain on range of motion testing, and 
x-ray evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for internal derangement of the left knee have not been 
met.  38 U.S.C.A. § 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002). 

2.  The criteria for a separate rating of 10 percent, and 
no higher, for impairment of the left knee under 
Diagnostic Codes 5010-5003 have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5003, 5010, 5260-5261 (2002).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The September 2002 letter from the Board informed the 
veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in 
September 1997 and October 2000.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with 
criteria set forth in the VA's Schedule for Rating 
Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence 
of record.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a 
disability is to be reviewed by the rating specialist, the 
regulations do not give past medical report precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  

The veteran's service connected left knee internal 
derangement is currently rated as 30 percent disabling 
under Diagnostic Code 5257.  Diagnostic Code 5257 applies 
to recurrent subluxation or lateral instability.  Under 
this Diagnostic Code, a 30 percent rating is warranted 
where recurrent subluxation or lateral instability is 
shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  This is the highest evaluation provided for 
by this diagnostic code.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. § 4.40 (2002). The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, it has been held that 
consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As the veteran is 
not in receipt of the maximum schedular evaluation under 
all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

The May 1997 VA outpatient treatment record showed that 
the veteran ambulated with a hobbling gait.  He had left 
knee swelling.  

At the September 1997 VA examination, the veteran moved 
about with a slight limp on the left.  He was able to move 
about the room without the brace of the cane.  Examination 
of the knee revealed a well healed surgical scar medially.  
He had slight puffiness over the medial aspect of the 
knee.  He had tenderness to palpation over the area of the 
medial femoral condyle, as well as over the medial joint 
line region.  An evaluation for instability was difficult 
secondary to complaints of pain and guarding.  The veteran 
appeared to have a slight opening medially to valgus 
stress with the knee was 30 degrees of flexion, but again 
this was quite painful.  The veteran could squat 
approximately one half way down and arise again with 
complaints of the knee pain.  The impression was post-
operative residuals of internal derangement of the left 
knee.  

The November 1997 x-rays revealed a small osteochondroma 
arising from the distal left femur medially.  The osseous 
structures appeared intact without evidence of significant 
degenerative changes of other abnormalities.  

At the October 2000 VA examination the veteran moved about 
somewhat slowly with a cane in each hand.  He had a genu 
varus configuration of both lower extremities.  Left knee 
range of motion was 0 to 110 degrees with pain on motion 
as well as crepitation on range of motion testing.  
Probable slight swelling was noted.  There was tenderness 
to palpation about the patellofemoral joint as well as the 
medial joint line.  A positive patellar grind test was 
noted.  Anterior drawer sign was negative.  Mild lateral 
laxity was present.  The veteran was able to form only a 
partial squat and arise again.  X-ray showed that no soft 
tissue, bone or joint abnormalities were demonstrated.  
The impression was bilateral chondromalacia of the patella 
with degenerative changes.  

A review of the evidence detailed above reveals that the 
veteran's left knee internal derangement is manifested by 
not more than severe recurrent subluxation and lateral 
instability.  Thus, the Board finds that the preponderance 
of the evidence does not support an evaluation in excess 
of 30 percent under Diagnostic Code 5257. Accordingly, the 
Board will consider whether the veteran is entitled to a 
separate rating under other potentially applicable 
Diagnostic Codes. 

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The VA Acting General Counsel determined that 
38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation 
of motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 1998).  
In such a case, where a musculoskeletal disorder is rated 
under a diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation 
of motion is applicable, the latter diagnostic code must 
be considered in light of sections 4.40 and 4.45.  

 Limitation of flexion of the leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 
percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Limitation 
of extension of the leg to 10 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Accordingly, since the plain terms of Diagnostic 
Code 5257 and 5003 address either different disabilities 
or different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes 5257 and 
5003, if the criteria for each code are met, is not 
pyramiding.  VAOPGCPREC 23-97 (1997).  When radiologic 
findings of arthritis are present, a veteran whose knee 
disability is evaluated under 5257 or 5259 is also 
entitled either to a separate compensable evaluation under 
DC 5260 or DC 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective 
findings or indicators of pain.  VAOPGCPREC 9-98 (1998).

According to 38 C.F.R. § 4.59 (2002), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly 
assist the identification.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In this regard, the October 2000 VA examiner commented 
that as far as the Deluca provisions, there was pain on 
range of motion testing.  Certainly, the pain would 
further limit functional ability during flare-ups or with 
increased use.  It was not feasible however to attempt to 
express any of these in terms of additional limitation of 
motion was these matters could not be determined with any 
degree of medical certainty.  In an addendum, the VA 
examiner noted that the veteran indicated that he required 
help with dressing.  In fact, the examiner had to assist 
him in putting on his trousers as well as the shoes and 
socks. 

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010-5003 for periarticular 
pathology of the left knee productive of painful or 
limited motion.  In considering whether an evaluation is 
warranted under Diagnostic Codes 5010-5003, the Board 
notes that evidence during the appeal period shows 
objective evidence of swelling and crepitation with 
limited ranges of motion of the left knee to 110 degrees.  
Additionally, X-rays of the left knee show chondromalacia 
patella with degenerative changes. The Board finds that 
the evidence supports a finding that the veteran's left 
knee disability meets the criteria established for the 
assignment of a separate 10 percent rating under Code 
5010.  Under Lichtenfels, the x-ray evidence of 
degenerative changes of the left knee with the examiner's 
notation that there was pain with restriction of motion 
and difficulty in weight bearing provides a basis for such 
separate 10 percent disability evaluation.  

However, a compensable level of limitation of flexion or 
extension under either Diagnostic Code 5260 or 5261 was 
not demonstrated as there was no limitation of extension 
of 10 degrees or more and limitation of flexion was not 45 
degrees or less.  In reaching the conclusion, the Board 
has considered the actual range of motion and the 
functional equivalent of the range of motion due to the 
factors expressed in DeLuca and the regulations.  Neither 
the examiner nor the veteran indicated the existence of 
pain to the extent that it limits flexion or extension to 
the degrees warranted for an evaluation in excess of 10 
percent. However, as the veteran's left knee range of 
motion was 0 to 110 degrees at the October 2000 VA 
examination a rating under this code would not result in a 
higher rating.  
Even when every range of motion reported is accepted as 
correct, the ranges of motion (actual or functional) do 
not support an evaluation in excess of 10 percent.

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that 
there is minimal functional impairment in the range of 
motion.  The level of the functional impairment warrants 
the assignment of the minimum compensable evaluation based 
on range of motion and no more.  Therefore, the Board 
finds that the veteran's post-operative left knee 
disability merits assignment of a separate evaluation not 
higher than 10 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003 (2002).

The Board has examined all other diagnostic codes 
pertinent to the knee.  There was no evidence of ankylosis 
of the right knee; consequently, Diagnostic Code 5256 is 
not for application.  Review of the medical evidence of 
record indicates that Diagnostic Code 5259 is not for 
application because the veteran has not undergone removal 
of the semilunar cartilage.  As there is no objective 
clinical evidence of dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion of the 
joint, Diagnostic Code 5258 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  As 
there is no impairment of the tibia or fibula, Diagnostic 
Code 5262 is also not applicable. 

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding 
in DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 
8 Vet. App. 417 (1995).



ORDER

A rating in excess of 30 percent for the veteran's left 
knee internal derangement is denied.

A separate 10 percent evaluation for the veteran's left 
knee disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003 is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

